PER CURIAM.
We affirm Bell’s consecutive burglary sentences. The consecutive sentences for burglaries of two neighboring houses within several minutes of each other do not violate the prohibition against consecutive habitual offender sentences for crimes arising out of the same criminal episode as set forth in Hale v. State, 630 So.2d 521 (Fla.1993). See Arroyo v. State, 704 So.2d 655 (Fla. 4th DCA 1997)(affirming consecutive habitual offender sentences for two sales of cocaine rocks to two different police officers within fifteen minutes); Sprow v. State, 639 So.2d 992 (Fla. 3d DCA 1994)(consecutive habitual offender sentences upheld for burglaries of two separate apartments in same building occupied by different occupants).
WARNER, C.J., STONE and STEVENSON, JJ., concur.